We have decided in many instances that an action of trover will lie against executors, but that was in cases where it appeared the estate of the testator had been benefited by the conversion of the thing that was the subject of contest; as if a man take my horse and sell him, or kill my bullock or my sheep and eat him; here the estate of the testator is benefited; it is saved the expense of the purchase. But the decisions have never gone so far as to make the action supportable against executors in a case like the present, where the testator disposed of the property without receiving any benefit from it; yet no case has ever negatived the position that trover will lie even in such a case as this. *Page 283